Exhibit 10(d)(12)

 

SEVERANCE AND CONSULTING AGREEMENT

 

This Severance and Consulting Agreement (“Agreement”) is entered into by and
between Richard M. Rodstein (“Executive”) and K2 Inc. (“the Company”) as of the
11th day of October, 2002.

 

WHEREAS, Executive has held the position of President and Chief Executive
Officer of the Company pursuant to an Employment Agreement (the “Employment
Agreement”) dated as of May 8, 2001, and has served as a Director of the
Company; and

 

WHEREAS, Executive and the Company desire to terminate Executive’s employment
relationship with the Company and Executive desires to resign as a Director of
the Company; and

 

WHEREAS, the Executive and the Company desire to enter into a consulting
relationship for a period of three years from the date hereof;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the adequacy and sufficiency of which
is hereby acknowledged, Executive and the Company do hereby agree as follows:

 

1.    Not later than the close of business on October 11, 2002, the Company
shall make payment to Executive of the sum of $1,597,190.52, less legal
deductions and withholding.

 

2.    All stock options held by Executive will automatically be deemed amended,
without further action on the part of the Company or the Executive, so that all
such options will be fully vested and not subject to forfeiture or expiration by
reason of the Executive’s termination of employment or resignation as a
Director; provided however that options granted under 1988 and 1994 Incentive
Stock Option Plans may not be exercised after one year from the date hereof.

 

3.    Executive shall be entitled to the following with respect to benefits, and
the other matters set forth below:

 

a.    (x) All benefits provided under any insurance, hospitalization, medical,
dental, health, accident, disability or similar plan or program of the Company
now existing or established hereafter to the extent that he is eligible under
the general provisions thereof and (y) all fringe benefits which are offered by
the Company to any of its senior executives on the date hereof, as set forth
below, will continue until the earlier of (i) three years from the date hereof;
or (ii) such time as Executive is entitled to comparable benefits under the
benefit programs of another company by which he is employed. Notwithstanding the
foregoing, to the extent any such benefit cannot be provided through the
applicable plan of the Company, the Company will provide such benefit outside of
the plan or will provide a cash lump sum payment equal to the value of such
additional benefit. The insurance and fringe benefits which are provided to the
Executive on the date hereof and are to be continued hereunder include life
insurance and an executive medical reimbursement plan, in addition to the plans
and programs referred to in (x) above.

 

b.    The Company shall meet its obligation under (a) above, in connection with
its group medical/dental plan for the period ending on the earlier to occur of:
(i) the end of the period described in (a) above, or (ii) the date the Executive
ceases to be eligible for continuation coverage under the Company’s group
medical/dental plan pursuant to the provisions of COBRA, by providing the
continuation of such coverage at Company expense, contingent upon the
Executive’s timely election of such coverage under COBRA.

 

1



--------------------------------------------------------------------------------

 

c.    To the extent required to avoid adverse tax consequences under Section
105(h) of the Internal Revenue Code of 1986 (the “Code”), the Company’s payments
under this Section 3 will be recognized by the Executive in his taxable income
(“Covered Payments”) and the Executive will receive, in addition, a “gross-up”
payment covering the tax liability attributable to such recognized income. The
“gross-up” payment shall be determined by: (i) dividing the Covered Payments
plus any deductions disallowed for Federal, state or local income tax purposes
because of the inclusion of the Covered Payments in the Executive’s adjusted
gross income, by the amount obtained by subtracting from 1.0 the highest
applicable marginal rate of Federal, state, and local income and employment
taxation, respectively, for the calendar year in which the “gross up” payment is
made; and (ii) subtracting from such quotient the sum of the covered Payment and
the disallowed deductions. For purposes of this Section 3(c) the Executive will
be deemed to pay (Y) Federal income and employment taxes at the highest
applicable marginal rate of Federal income and employment taxation for the
calendar year in which the “gross-up” payment is to be paid and (Z) any
applicable state and local income and employment taxes at the highest applicable
marginal rate of taxation for the calendar year in which such “gross-up” payment
is to be paid, net of the maximum reduction in Federal income taxes which could
be obtained from the deduction of such state or local taxes if paid in such year
(determined without regard to limitations on deductions based upon the amount of
the Executive’s adjusted gross income).

 

d.    Executive will be entitled to receive benefits under all retirement plans,
including the Company’s tax qualified pension plan, 401(k) plan and employee
stock ownership plan in accordance with the terms of such plans.

 

e.    Executive will continue to have all rights to indemnification, advancement
of costs and other rights under Article Eighteenth of the Company’s Restated
Certificate of Incorporation as in effect on the date hereof. The Company shall
continue to cover the Executive under directors and officers liability insurance
for as long as potential liability exists (but not less than six years) in the
same amount and to the same extent, if any, as the Company covers its officers
and directors; provided that such coverage can be obtained. Notwithstanding the
foregoing, if there is any additional premium expense for such coverage, and
provided that Executive is treated no less favorably in respect of such
insurance than other former officers or directors of the Company, it shall be a
condition of the Company’s obligation to provide such coverage that Executive
shall pay his proportional share of such additional premium expense.

 

f.    Executive shall be entitled to reimbursement for business expenses
incurred prior to the date hereof in accordance with the Company’s normal policy
for expense reimbursements.

 

g.    Executive shall be entitled to reimbursement of reasonable costs incurred
for outplacement services after the date hereof, and for reasonable attorneys
fees in connection with entering into this Agreement, not in excess of $20,000
in the aggregate.

 

4.    In consideration of the payments and performance of the covenants set
forth herein,

 

a.    The Employment Agreement is hereby terminated;

 

b.    Executive hereby resigns from all positions as an officer and director of
the Company and each subsidiary of the Company;

 

c.    Executive does forever release and discharge the Company and all its
parent, subsidiary and affiliated entities and all their past, present and
future directors, officers, agents, executives, or representatives from all
claims, damages, liabilities, and demands (collectively, “Claims”) of whatever
kind and character, including, but not limited to, arising out of or in any way
related to any of the circumstances of Executive’s employment or termination of
employment with the Company, except for Executive’s rights and benefits under
this Agreement. Executive releases all Claims relating to or arising out of any
California, municipal, or federal statute (including the Age Discrimination In

 

2



--------------------------------------------------------------------------------

 

Employment Act), ordinance, regulation, order, contract, tort, or common law.
The parties intend that the Claims released herein be construed as broadly as
possible.

 

d.    The Company does forever release and discharge the Executive, his heirs
and successors from all Claims, of whatever kind and character, except for the
Company’s rights and benefits under this Agreement. The parties intend that the
Claims released herein be construed as broadly as possible.

 

e.    This Release also extends to all Claims, whether known or unknown,
suspected or unsuspected, past or present, and whether or not they arise out of
or are attributable to the circumstances of Executive’s employment or
termination of employment with the Company. Specifically, Executive and the
Company hereby expressly waive any and all rights under Section 1542 of the
California Civil Code, which reads in full as follows:

 

Section 1542. General Release. A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.

 

f.    Executive and the Company further understand and agree that neither this
Agreement nor the release contained herein, or any part of them, shall
constitute or be construed as an admission of any alleged liability or
wrongdoing whatsoever on the part of Executive or the Company.

 

g.    Executive shall not make any public statements, encourage others to make
statements or release information deliberately intended to disparage or defame
the Company or any of its respective directors or officers. The Company shall
not make any public statements, encourage others to make statements or release
information deliberately intended to disparage or defame Executive.
Notwithstanding the foregoing, nothing in this paragraph shall prohibit any
person from making truthful statements when required by order of a court or
other body having jurisdiction.

 

5.    All records, documents, films, files, books, correspondence, lists,
equipment, manuals, other written, electronic and graphic records and the like,
affecting or relating to the business of Company which Executive shall have
prepared, used, constructed, observed, possessed or controlled, shall be and
remain the Company’s sole property, except that Executive may retain the IBM PC
which is currently provided to him by the Company. Executive agrees to deliver
promptly to the Company all such property relating to the Company (except his
IBM PC) which are or have been in his possession or under his control.

 

6.    For a period of three years from the date hereof, Executive shall serve as
a consultant to the Company, and perform such services as a consultant, as the
Chief Executive Officer or Board of Directors of the Company may reasonably
request, subject to the following:

 

(a)    Consulting services provided hereunder shall be performed in the County
of Los Angeles, California, and Executive shall not be required to travel
outside of Los Angeles for such purpose. Executive shall be entitled to
reasonable notice in advance of all consulting services to be performed
hereunder, and the Company shall cooperate with him in order that such services
may be scheduled at such times as will not unreasonably interfere with his other
business and personal activities. Up to 300 hours per year of consulting
services may be requested hereunder.

 

(b)    All consulting services hereunder shall be provided by Executive as an
independent contractor, and not as an employee of the Company.

 

(c) As compensation for Executive’s agreement to serve as a consultant, and
whether or not the Company makes use of such services, Executive shall be
entitled to compensation at the rate of $120,000 per year, with such
compensation to be paid in equal monthly installments. In addition, Executive
shall be entitled to reimbursement for reasonable travel and other expenses
incurred in the performance of consulting services, in accordance with the
Company’s normal policy for expense reimbursement of consultants.

 

3



--------------------------------------------------------------------------------

 

(d)    As the result of Executive’s prior employment by the Company, and in
connection with Executive’s consulting relationship as provided herein,
Executive has had and may in the future have access to and become acquainted
with confidential and proprietary information of the Company and its
subsidiaries, including, but not limited to, information or plans regarding
customer relationships, personnel, or sales, marketing, and financial operations
and methods; trade secrets; formulas; devices; secret inventions; processes; and
other compilations of information, records, and specifications (collectively
“Proprietary Information”). The Executive will not disclose any such Proprietary
Information directly or indirectly, or use it in any way, either during the term
of Executive’s consulting services pursuant to this Agreement or at any time
thereafter, except as required in the course of his consulting for the Company
or as authorized in writing by the Company. All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the business of the Company or its subsidiaries, whether
prepared by the Executive or otherwise coming into his possession, will remain
the exclusive property of the Company or its subsidiaries, as the case may be,
and may not be removed from the premises of the Company under any circumstances
whatsoever without the prior written consent of the Company, except when (and
only for the period) necessary to carry out the Executive’s consulting duties
hereunder, and if removed must be immediately returned to the Company.
Notwithstanding the foregoing, Proprietary Information will not include (a)
information which is or becomes generally public knowledge or public except
through disclosure by the Executive in violation of this Agreement and (b)
information that may be required to be disclosed by applicable law.

 

7.    During the three-year term of Executive’s consulting services hereunder,
Executive agrees that:

 

(a)    he will not solicit, raid or otherwise interfere with the Company’s
agreements and/or relationships with its Executives or its customers; and

 

(b)    he will not, directly or indirectly, individually, or as an employee,
consultant, partner, director, investor or otherwise, engage in any business or
activity in any geographic area in which the Company or its subsidiaries operate
which competes with any business in which the Company or its subsidiaries are
engaged on the date hereof (other than activities involving footware other than
skateboard shoes); provided that nothing herein shall prohibit Executive from
(i) engaging in any activity which may not, as a matter of law, be prohibited
hereby, or (ii) acquiring or owning, as a passive investment, stock in any
publicly-owned company constituting 5% or less of the voting stock outstanding.
For avoidance of doubt, this Section 7 shall not be construed to prevent
Executive from accepting employment with, or becoming a director of, any
corporation which has activities that compete with those of the Company and its
subsidiaries, provided that (i) Executive does not participate in any manner,
directly or indirectly, in the conduct, direction or supervision of such
competitive activities; (ii) Executive complies fully with the provisions of
section 6(d) above; and (iii) either (X) such competitive activities do not
comprise more than 10% of the total consolidated revenues of such other
corporation, or (Y) such competitive activities involve only apparel and/or
footware.

 

8.    This Agreement shall be governed by the substantive law of the State of
California. In the event of any dispute concerning the interpretation of this
Agreement or in any way related to Executive’s employment or termination of
employment, the dispute shall be resolved by arbitration within the County of
Los Angeles, California, in accordance with the following provisions:

 

(a)    Such dispute, whether arising under theories of liability or damages
based upon contract, tort or statute, will be determined exclusively by
arbitration before a single arbitrator in accordance with the employment
arbitration rules of the American Arbitration Association, except as modified by
this Agreement. The arbitrator’s decision will be final and binding on both
parties. Judgment upon the award rendered by the arbitrator may be entered in
any court of competent jurisdiction. In recognition of the fact that resolution
of any disputes or claims in the courts is rarely timely or cost effective for

 

4



--------------------------------------------------------------------------------

 

either party, the Company and the Executive enter this mutual agreement to
arbitrate in order to gain the benefits of a speedy, impartial and
cost-effective dispute resolution procedure.

 

(b)    Any arbitration will be held in Los Angeles County. The arbitrator must
be an attorney with substantial experience in employment matters, selected by
the parties alternately striking names from a list of such persons provided by
the American Arbitration Association (AAA) office in the City of Los Angeles.

 

(c)    Each party will have the right to take the deposition of one individual
and any expert witness designated by the other party. Each party will also have
the right to propound requests for production of documents to any party and the
right to subpoena documents and witnesses for the arbitration. Additional
discovery may be made only where the arbitrator selected so orders upon a
showing of substantial need. The arbitrator will have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and will
apply the standards governing such motions under the Federal Rules of Civil
Procedure.

 

(d)    The Company and the Executive agree that they will attempt, and they
intend that they and the arbitrator should use their best efforts in that
attempt, to conclude the arbitration proceeding and have a final decision from
the arbitrator within 120 days from the date of selection of the arbitrator;
PROVIDED, HOWEVER, that the arbitrator will be entitled to extend such 120-day
period for one additional 120-day period. The arbitrator will deliver a written
award with respect to the dispute to each of the parties, who must promptly act
in accordance therewith.

 

(e)    The arbitrator shall have discretion to make an award of reasonable
attorneys fees and costs to the prevailing party in any arbitration.

 

(f)    In a contractual claim under this Agreement, the arbitrator must act in
accordance with the terms and provisions of this Agreement and applicable legal
principles and will have no authority to add, delete or modify any term or
provision of this Agreement.

 

In the event of any actual or threatened breach of Section 6(d) or 7, Executive
acknowledges and agrees that the Company would suffer irreparable harm, not
compensable in damages, and that it will be entitled to injunctive relief
therefor. Executive expressly agrees that he will assert no defense to any such
injunctive relief based on the adequacy of the Company’s remedy at law or the
absence of irreparable harm.

 

9.    If any provision of this Agreement is determined to be invalid or
unenforceable, all of the other provisions shall remain valid and enforceable
notwithstanding, unless the provision found to be unenforceable is of such
material effect that this Agreement cannot be performed in accordance with the
intent of the parties in the absence thereof.

 

10.    No promise or agreement other than that expressed herein has been made.
This Agreement constitutes a single integrated contract expressing the entire
agreement of the parties hereto. There are no other agreements, written or oral,
express or implied, between the parties concerning the subject matter hereof,
except the provisions set forth in this Agreement. This Agreement supersedes all
previous agreements and understandings, whether written or oral. This Agreement
can be amended, modified or terminated only by a writing executed by both
Executive and the President of the Company.

 

11.    In compliance with the terms of the Older Workers Benefit Protection Act,
Executive has been given twenty-one (21) days to review this Agreement before
signing it. Executive also understands that, upon refund to the Company of all
amounts paid to Executive pursuant hereto, he may revoke this Severance and
Consulting Agreement within seven (7) days after it has been signed, and that it
is not effective or enforceable until that seven (7) day revocation period has
expired. Additionally, Executive has been advised in this writing to consult
with an attorney before executing this Severance and Consulting Agreement.

 

5



--------------------------------------------------------------------------------

 

12.    The terms of this Agreement have been approved by the Board of Directors
of the Company, effective as of the date hereof. This Agreement may be executed
by the parties hereto in counterparts, each of which shall be deemed to be an
original, but all such counterparts will together constitute one and the same
instrument.

 

The parties agree that they may cause the execution of this Agreement to be
effected by fax by the delivery of faxed executed copies of the Agreement to the
offices of Andrew E. Bogen at Gibson, Dunn & Crutcher, to be followed by an
overnight delivery of two signed original copies to Mr. Bogen’s offices. Upon
receipt of such faxes, Mr. Bogen shall promptly notify each party that he has
received the executed documents and shall forward a copy of each party’s fax(es)
to the other party.

 

AGREED AND ACCEPTED:

 

Dated:

  

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

               

Executive        

           

K2, Inc.

Dated:

  

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

           

By:

 

--------------------------------------------------------------------------------

           

Its:

 

--------------------------------------------------------------------------------

 

 

 

6